

	

		II

		109th CONGRESS

		1st Session

		S. 2105

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  credit for nonbusiness energy property so that the amount of the credit is

		  determined based on the amount of energy savings achieved by the

		  taxpayer.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Home Energy Savings Incentives Act

			 of 2005.

		2.Modification of

			 credit for certain nonbusiness energy property

			(a)In

			 generalSection 25C of the Internal Revenue Code of 1986 is

			 amended to read as follows:

				

					25C.Nonbusiness

				energy property

						(a)Allowance of

				creditIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the sum of—

							(1)$10 for each

				therm of certified natural gas savings attributable to qualified energy

				efficiency expenditures made during the taxable year, and

							(2)$0.65 for each

				kilowatt hour of certified electricity savings attributable to qualified energy

				efficiency expenditures made during the taxable year.

							(b)Lifetime

				limitationThe credit allowed under this section with respect to

				any taxpayer for any taxable year shall not exceed the excess (if any) of

				$5,000 over the aggregate credits allowed under this section with respect to

				such taxpayer for all prior taxable years.

						(c)Qualified energy

				efficiency expendituresFor purposes of this section—

							(1)In

				generalThe term qualified energy efficiency

				expenditures means expenditures made by the taxpayer, after consultation

				with a qualified individual described in subsection (d)(2)(C), for the

				improvement of a dwelling unit of the taxpayer located in the United States and

				used by the taxpayer as the taxpayer’s principal residence.

							(2)No double

				benefit for certain expendituresThe term qualified energy

				efficiency expenditures shall not include any expenditure for which a

				deduction or credit is otherwise allowed under this chapter.

							(3)Principal

				residence

								(A)In

				generalThe term principal residence has the same

				meaning as when used in section 121, except that—

									(i)no ownership

				requirement shall be imposed, and

									(ii)the period for

				which a building is treated as used as a principal residence shall also include

				the 60-day period ending on the 1st day on which it would (but for this

				subparagraph) first be treated as used as a principal residence.

									(B)Manufactured

				housingThe term residence shall include a dwelling

				unit which is a manufactured home conforming to Federal Manufactured Home

				Construction and Safety Standards (24 C.F.R. 3280).

								(d)Certified

				natural gas savings; certified electricity savings

							(1)In

				general

								(A)Certified

				natural gas savingsThe term certified natural gas

				savings means, with respect to any taxable year, the amount, measured in

				therms on an average annual basis, which is equal to the excess of—

									(i)85 percent of the

				amount of natural gas which would be consumed with respect to the dwelling unit

				of the taxpayer if the qualified energy efficiency expenditures with respect to

				such taxable year were not made, as certified in accordance with paragraph (2),

				over

									(ii)the amount of

				such natural gas consumption with respect to such dwelling unit determined by

				taking into account the qualified energy efficiency expenditures made during

				such taxable year, as certified in accordance with paragraph (2).

									(B)Certified

				electricity savingsThe term certified electricity

				savings means, with respect to any taxable year, the amount, measured in

				kilowatt hours on an annual basis, which is equal to the excess of—

									(i)85 percent of the

				amount of electricity which would be consumed with respect to the dwelling unit

				of the taxpayer if the qualified energy efficiency expenditures with respect to

				such taxable year were not made, as certified in accordance with paragraph (2),

				over

									(ii)the amount of

				electricity consumption with respect to such dwelling unit determined by taking

				into account the qualified energy efficiency expenditures made during such

				taxable year, as certified in accordance with paragraph (2).

									(2)Certification

								(A)In

				generalThe Secretary shall prescribe the manner and method for

				the making of certifications under this paragraph.

								(B)ProceduresThe

				Secretary shall include as part of the certification process procedures for

				inspection and testing by qualified individuals described in subparagraph (C)

				to ensure compliance of dwelling units with the requirements of this section.

				Such procedures shall be similar to the requirements in the Mortgage Industry

				National Accreditation Procedures for Home Energy Rating Systems.

								(C)Qualified

				individualsIndividuals qualified to determine compliance shall

				be only those individuals who are recognized by an organization certified by

				the Secretary for such purposes.

								(e)Special

				rulesFor purposes of this section, rules similar to the rules

				under paragraphs (4), (5), (6), (7), (8), and (9) of section 25D(e) shall

				apply.

						(f)Basis

				adjustmentsFor purposes of this subtitle, if a credit is allowed

				under this section with respect to any expenditure with respect to any

				property, the increase in the basis of such property which would (but for this

				subsection) result from such expenditure shall be reduced by the amount of the

				credit so allowed.

						(g)TerminationThis

				section shall not apply with respect to any property placed in service after

				December 31,

				2007.

						.

			(b)Conforming

			 amendmentSection 1016(a)(34) is amended by striking

			 25C(e) and inserting section 25C(f).

			(c)Effective

			 datesThe amendments made by this section shall apply to property

			 placed in service after December 31, 2005.

			

